Citation Nr: 1620323	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously remanded by the Board in November 2013 and January 2015 for additional development.  As will be discussed below, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran's acquired psychiatric disorder is not causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A May 2008 letter satisfied the duty to notify provisions, in that it informed the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Regarding the duty to assist, the Veteran's service treatment and personnel records have been obtained.  Identified post-service VA and private treatment records have also been secured.  

The Veteran received VA examinations in February 2011 and October 2014.  An additional medical opinion was also obtained in March 2016.  When read together they are sufficient evidence for deciding the claim, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for conclusions expressed.  Thus, VA's duty to assist has also been met.

II. Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria.  Effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).  As the instant appeal was first certified to the Board in April 2013, the DSM-IV is applicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

PTSD

As noted above, the first element of service connection for PTSD requires medical evidence diagnosing PTSD.  

PTSD screens conducted at the Winston-Salem VA outpatient clinic in May 2004 and August 2005 were negative.

The Veteran received a VA examination for mental disorders in February 2011.  The examiner noted that the Veteran endorsed mild anxiety with prominent sleep difficulties and irritability.  He also endorsed occasional mild depressed mood.  The examiner noted the Veteran did endorse an event while in military service that would meet the DSM-IV stressor criterion in which an individual pulled a gun on him in a local bar.  However, the examiner noted that though the Veteran endorsed occasional thoughts about the incident with minimal distress, he denied significant avoidance symptoms or behaviors related to the event.  The Veteran also endorsed some hyperarousal symptoms, but they did not appear related to this specific stressor.  Based on this, the examiner opined that the Veteran's current diagnosis was anxiety disorder, not otherwise specified (NOS).  The Veteran did not meet the criteria for a diagnosis of PTSD.  

The Veteran received another VA examination in October 2014.  The examiner acknowledged the Veteran's account of finding a soldier dead from snorting cooking spray.  The examiner also noted the Veteran's reports of bad dreams about the incident and trouble sleeping.  Nonetheless, the examiner opined based upon mental status examination that the Veteran did not meet the diagnostic criteria for PTSD, but instead met the criteria for an unspecified depressive disorder.

An additional medical opinion was obtained in March 2016.  In this report, the examiner acknowledged that there was at least one documented stressor that could be the basis of PTSD.  However, the examiner noted that more than one examiner had determined that there was no current evidence of PTSD.  The examiner stated that the Veteran had evidence of "current very mild intermittent anxiety and/or depression symptomatology."  Finally, the examiner stated there was "no evidence that the veteran suffers from PTSD related or unrelated to the stressors indicated in the record."

Based on the evidence in the record, the Board finds that the Veteran does not have a current diagnosis of PTSD.  To the extent he contends otherwise, he is not competent to determine whether his asserted psychiatric symptoms meet the DSM-IV criteria for a PTSD diagnosis.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current diagnosis of PTSD, this portion of his claim must be denied

Other Psychiatric Disorders

The Veteran attributes his current acquired psychiatric disorder to two reported stressors from service: namely, an event where another person pulled a gun on him, and an incident in which he attempted to revive a soldier who had overdosed on cooking spray.  
As noted above, he has been diagnosed with anxiety disorder NOS and unspecified depressive disorder.  While his asserted stressors have not been verified (see, e.g., July 2014 Defense Personnel Records Information Retrieval System (DPRIS) response), service treatment records document the Veteran's complaint of depression in September 1971.  Thus, the first two elements of service connection are met.

With respect to the final element of service connection, or nexus, the claim fails.
The February 2011 VA examiner opined that the Veteran's anxiety disorder NOS was less likely than not a result of his military service.  The rationale was that while the Veteran did report some mild depression and difficulty with adjustment following his marital separation during his military service, he further noted this symptomatology had resolved and did not endorse any related clinically significant symptoms that continued since service.  

The October 2014 VA examiner opined that the Veteran's unspecified depressive disorder was less likely than not that the Veteran's unspecified depressive disorder was due to or proximately related to his active duty military service.  However, no rationale was given for this opinion.  In March 2016, another VA examiner medical opinion provided a rationale for the October 2014 VA examiner's conclusion.  Specifically, the examiner stated that while the Veteran was documented as having issues with depression or anxiety while on active duty, he emphasized, similarly to the February 2011 VA examiner, that "the psychiatric symptomatology noted in the military medical [record] was noted to have resolved."

The conclusions of the VA examiners are supported by the record, which is negative for any complaints of psychiatric symptoms for decades after service.  There are no competent medical opinions to the contrary.  To the extent the Veteran attributes his current anxiety disorder NOS and unspecified depressive disorder to military service, while a layperson can provide evidence as to a nexus between an in-service event and a current condition in some circumstances, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to a nexus between the Veteran's acquired psychiatric disorder and active service, the Board finds that the etiology of psychiatric conditions is a complex medical question and the Veteran as a layperson is not competent to provide an etiological opinion.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Accordingly, the Board must find that the weight of the competent and probative evidence does not relate the Veteran's anxiety disorder NOS and unspecified depressive disorder to service.  To the contrary, the only competent and probative nexus evidence regarding these conditions is against the claim.

Accordingly, entitlement to service connection for an acquired psychiatric disorder other than PTSD must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to PTSD, depression, and anxiety disorder, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


